DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “a ledge region”. The plain definition of “ledge” is “a narrow horizontal surface projecting from a wall, cliff, or other surface.” (https://www.google.com/search?q=ledge.) This term does not appear to have an art-specific definition, and the applicant has not defined the term. The applicant calls a particular element a ledge, and illustrates that element in the figures, but these do not appear a ledge by the plain definition. It is not clear what makes that element a “ledge region” – is it that it is the top (or bottom) layer? Without an understanding of what the scope of “ledge region” is, it is not possible to evaluate the claim in light of the prior art. 
Claims 8-10 are rejected based on their dependencies.
These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Enquist, US 5318916.
Claim 1: Enquist discloses 
an emitter region (101, FIG. 15)); 
a collector region (70); 
a base region (12) disposed between the emitter region and the collector region, the base region and the collector region comprising different semiconductor materials; 
an etch stop layer (16) disposed between the collector region and the base region; 
an emitter contact (31), wherein the emitter region is between the emitter contact and the base region; 
and a collector contact (90), wherein the collector region is between the collector contact and the base region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Enquist in view of Ha, US 9,087,854.
Claim 2: Enquist does not disclose a complementary metal-oxide-semiconductor (CMOS) device adjacent to the HBT device. However, the combination of an HBT and a CMOS device in the same device was known in the art. See e.g. Ha, FIG. 3, which shows lower CMOS devices adjacent to upper HBT devices (compare Ha FIG. 1A). As Ha discloses at col. 1 ll. 24-28, “(8) There is great interest in three dimensional (3D) heterogeneous integration (HI) technology in the integrated circuit industry, because with high heterogeneous device density in 3D integrated system, complex RF/mixed-signal ICs and systems can be achieved.” There were many known devices which used HBTs and CMOS transistors in the same device, and it would have been obvious to integrate them to facilitate such devices as taught by Ha.
Claim 3: Ha discloses that the CMOS device (50) is disposed between the HBT device (on layer 32) and the substrate (57).
Claim 4: Ha discloses a substrate (57), wherein the CMOS device (50) and the HBT device (on layer 32) are disposed above the substrate (57).
Claim 5: Ha discloses that the HBT device comprises a group III-V semiconductor (“GaAs HBTs”, col. 4, ll. 37-49) and wherein the CMOS device comprises a different semiconductor.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enquist in view of Kondo, 2004/0253782. Enquist discloses various embodiments, including FIG. 1B, which includes the claimed etch stop layer 16. Enquist does not disclose the details of the claimed structure, including the lateral edges of most layers and how contact is made on the collector side. Kondo, FIG. 1 shows a structure with a collector contact on the bottom (which meets the limitations of claim 1) and lateral edges of collector layer 11 and base layer 12 aligned. It would have been obvious to have had a similar arrangement in Enquist as a known structure for the same kind of device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER BRADFORD/Primary Examiner, Art Unit 2897